Wagner, Judge,
delivered the opinion of the court.
Plaintiffs brought their action to recover damages for injuries which they alleged they received in consequence of defendants creating a fire .which was negligently communicated to their premises. In the court below they had a verdict for thirty-five dollars, and the defendant sued out his writ of error.
The evidence was conflicting, but it was ample to sustain the verdict. The defendant objected to the instructions given for the plaintiff, and also to the refusal of the court- to give certain declarations offered by him. But the plaintiff’s instructions are not preserved in the record, and therefore the principles of law on which the ease was submitted cannot De reviewed.
Nothing appearing to the contrary, the presumptions are that the court decided correctly.
The judgment is affirmed;
The other judges concur, except Judge Vories, who is absent.